Citation Nr: 1742753	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-45 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include secondary to right foot disorders.

2.  Entitlement to service connection for a left knee disorder, to include secondary to right foot disorders.  

3.  Entitlement to service connection for a right hip disorder, to include secondary to right foot disorders.

4.  Entitlement to service connection for a left hip disorder, to include secondary to right foot disorders.

5.  Entitlement to service connection for a back disorder, to include secondary to right foot disorders.

6.  Entitlement to service connection for a left foot disorder, to include secondary to right foot disorders.

7.  Entitlement to an increased rating for right foot degenerative joint disease evaluated as 20 percent disabling.  

8.  Entitlement to an increased evaluation for right foot metatarsalgia evaluated as 10 percent disabling. 

9.   Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an October 2014 rating decision promulgated by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.


FINDING OF FACT

In August 2017, VA was notified that the Veteran had died in August 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his appeal at this time. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, Veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2016). Further, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A  (West 2014); 38 C.F.R. § 3.1010 (2016). 


ORDER

The appeal is dismissed.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


